Citation Nr: 1724421	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post open reduction, bimalleolar fracture, right ankle with scar.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected right nasal septal deviation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & his Sons



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2016, the Veteran and two of his sons testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to a disability rating in excess of 10 percent for status post open reduction, bimalleolar fracture, right ankle with scar.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a disability rating in excess of 10 percent for status post open reduction, bimalleolar fracture, right ankle with scar, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In November 2016, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal as to entitlement to a disability rating in excess of 10 percent for status post open reduction, bimalleolar fracture, right ankle with scar before the undersigned at a Travel Board hearing.  This request was reduced to writing in the hearing transcript on record.  See pg. 2 of the transcript.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for status post open reduction, bimalleolar fracture, right ankle with scar is dismissed.





REMAND

The Board regrets additional delay but finds that additional development, to include providing the Veteran a VA examination, is necessary prior to final adjudication of the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

By way of background, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of sleep apnea or symptoms thereof.   The Veteran was diagnosed with sleep apnea in 2010.  In support of his claim, the Veteran provided lay evidence that he has snored loudly since the 1970s and that his ex-wife used to wake him up when he would stop breathing during sleep.  His sons testified at the Veteran's Board hearing and provided lay statements in support of his claim that they recalled him snoring very loudly and heard from their mother that he would stop breathing during sleep, although they themselves did not witness it until the later 2000s.  In addition, the Veteran provided evidence from the internet that sleep apnea may be caused by a deviated septum.  He has been service-connected and receiving a noncompensable evaluation for right nasal septal deviation since the day after separation from service, November 1, 1979.  In December 2016, he provided a private doctor's statement that his deviated septum had "contributed to" his obstructive sleep apnea.

Initially, the Board has carefully considered the statement by Dr. K. that the Veteran's deviated septum contributed to his obstructive sleep apnea.  Such statement was made without a rationale.  A medical opinion without sufficient rationale in order for the Board to evaluate the merits of the claim lacks probative value and weight and does not, by itself, support the grant of service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Also, the Board acknowledges the Veteran's testimony that he has experienced problems sleeping and has snored since service and his sincere belief that what he was experiencing in service was actually sleep apnea.  The Board has no reason to disbelieve the Veteran's statements regarding these symptoms.  Nonetheless, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that sleep apnea is not the kind of condition that is capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  



Given the above, the Board finds it appropriate to remand the claim for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is lay evidence of symptomatology with onset during service and a private doctor's opinion suggesting a nexus or link between the Veteran's service-connected deviated septum and his diagnosed obstructive sleep apnea.  At this time, the Board finds that there is insufficient evidence to properly decide the claim and therefore, remand is warranted.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records from December 2013 with the claims file.
  
2.  Request that the Veteran identify any sources of private treatment for sleep apnea that do not already appear in the claims file and to authorize release of those records to VA, to include any records prior to diagnosis of the condition in 2010.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified so he can provide those records himself, if possible.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the likely etiology of his diagnosed obstructive sleep apnea.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

Based on a review of the evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has obstructive sleep apnea that began in service.  In providing the opinion, the examiner should accept as fact the lay statements that the Veteran snored during service and appeared to stop breathing at times while sleeping during service.  

The examiner is asked to also address whether it is at least as likely as not that the Veteran's obstructive sleep apnea was (1) caused or (2) aggravated beyond its natural progression by his service-connected right nasal septal deviation.  Opinions as to causation and aggravation must be rendered.  In providing the opinion, the examiner should take into account the December 2016 statement of Dr. K. that the Veteran's deviated septum "has contributed to" his obstructive sleep apnea.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.


4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


